                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

 UNITED STATES OF AMERICA    )
                             )                      Case No. 4:19-cr-20
 v.                          )
                             )                      Judge Mattice
 ANTHONY GLENN BEAN and      )                      Magistrate Judge Steger
 ANTHONY DOYLE FRANKLIN BEAN )

                                           ORDER

        Before the Court is the Motion to Sever (Doc. 21) filed by Defendant Anthony Doyle

 Franklin Bean asking the Court to sever his trial from that of his co-defendant and father,

 Anthony Glenn Bean, pursuant to Fed. R. Crim. P. 14(a). The moving Defendant has failed

 make the requisite showing that specific and compelling prejudice will result from a joint

 trial and the Motion (Doc. 21) will be DENIED.

        “If the joinder of offenses or defendants in an indictment, an information, or a

 consolidation for trial appears to prejudice a defendant or the government, the court may

 order separate trials of counts, sever the defendants' trials, or provide any other relief that

 justice requires.” Fed. R. Crim. P. 14(a). “In order to prevail on a motion for severance, a

 defendant must show compelling, specific, and actual prejudice from a court’s refusal to

 grant the motion to sever.” United States v. Stinson, 761 F. App’x 527, 529 (6th Cir. 2019)

 (quoting United States v. Saadey, 393 F.3d 669, 678 (6th Cir. 2005)). “Because joint trial

 of defendants who were indicted together ‘promotes efficiency’ and ‘serves the interests

 of justice,’ Federal Rule of Criminal Procedure 14 has been interpreted to require

 severance ‘only if there is a serious risk that a joint trial would compromise a specific trial

 right of one of the defendants, or would prevent the jury from making a reliable judgment




Case 4:19-cr-00020-HSM-CHS Document 23 Filed 12/05/19 Page 1 of 2 PageID #: 66
 about guilt or innocence.’” United States v. Williams, 662 F. App’x 366 (6th Cir. 2016)

 (quoting Zafiro v. United States, 506 U.S. 534, 537-39 (1993)).

        As grounds for severance, the moving Defendant shows he may wish to call his co-

 Defendant as a defense witness in this case. “Where prejudice resulting from a joint trial

 is speculative only, ‘an intention of the movant to have his codefendant testify has never

 been considered grounds for severance.’” United States v. Pickett, 746 F.2d 1129, 1134

 (6th Cir. 1984) (quoting Smith v. United States, 385 F.2d 34, 38 (5th Cir. 1967)); see

 United States v. Wilson, 500 F.2d 715, 726 (5th Cir. 1974) (disapproved on other grounds

 by United States v. Adamson, 700 F.2d 953 (1983)) (“Before severance is required in

 order to obtain a co-defendant’s testimony, it must be shown that the co-defendant would

 in fact testify, what his testimony would be, and that the testimony would be favorable.”).

        The moving Defendant next argues the jury may infer he is guilty if they find his

 co-defendant guilty, due to their family relationship. The United States Court of Appeals

 for the Sixth Circuit has rejected a similar argument in the joint trial of a father and

 daughter. Williams, 662 F. App’x at 381. As the movant here, the defendant in Williams

 argued the jury would infer he was guilty if it found his daughter guilty. Id. The Sixth

 Circuit noted “the weight of persuasive authority in favor of the proposition that familial

 relationships alone are not sufficient to require severance under Rule 14” and affirmed

 the judgment of the district court denying severance.

       Accordingly, the Motion to Sever (Doc. 21) will be DENIED.

               SO ORDERED this 5th day of December, 2019.


                                                       /s/ Harry S. Mattice, Jr.
                                                       HARRY S. MATTICE, JR.
                                                   UNITED STATES DISTRICT JUDGE




Case 4:19-cr-00020-HSM-CHS Document 23 Filed 12/05/19 Page 2 of 2 PageID #: 67
